Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2018

                                   No. 04-18-00360-CR

                                Deandre Jerome DORCH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR9222B
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

      The State’s Motion to Strike Appellant’s Briefs is GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court